Opinion by
White, P. J.
§ 383. Appeal bond; misdescription of judgment in. Judgment was rendered in justice’s court on the 15th April, 1882. Appeal was taken to and bond filed by defendant in county court on April 20, 18S2, and in this appeal bond the judgment appealed from was described as one rendered on April the 15th, 1881. Motion to dismiss was made in the county court on the ground of variance of description as to the date of the rendition of judgment, and the motion was overruled. Held, a variance in an appeal bond in reciting the time at which judgment was rendered, is good ground for dismissing the appeal. [Lemon v. Stephenson, 40 Ill. 45; Dietrich v. Rumsey, 40 Ill. 50; Hendricks v. State, 3 Ct. App. 570.] If the judgment is misdescribed in the appeal bond, motion to dismiss on that ground should be sustained in county court. [McGarrah v. Burney, 4 Tex. 287.]
Reversed and remanded.